Case 1:20-cv-10304-AT Document 10 Filed 7/—-——=—"sse==3=

  

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:

GOTTLIEB & ASSOC] 4] BS

 

oe ec) a Be i

150 E. 18" Se., Soite PHR - New York, N¥ aus
Tel (212) 228-9795 - Fax (212) 962-5284
NY¥}G @aol.com

February 4, 2021
VIA ECF
The Honorable Analisa Torres
United States District Judge

United States District Court
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse

500 Pearl Street

New York, NY 10007

Re: Tucker v. Prudent Pet Insurance Agency, LLC,
Case No.: 1:20-cv-10304
Dear Judge Torres,

The undersigned represents Henry Tucker, on behalf of himself and all other persons
similarly situated (“Plaintiff”) in the above referenced matter against Defendant, Prudent Pet
Insurance Agency, LLC, (“Defendant”). The undersigned respectfully requests that the Initial
Conference scheduled for February 9, 2021 at 10:20 AM (Dkt. 7) be adjourned for 60 days
because Counsel for the Defendant has not yet answered or appeared in this action. This request
will grant ample time for the Defendant to retain counsel and for Defendant’s Counsel to appear
and discuss a possible resolution with Plaintiff's Counsel.

Additionally, the undersigned respectfully requests your Honor grant an additional 30
days for the Plaintiff to serve the Defendant. We have been informed by the Process Server that
their office has been closed due to COVID-19 and are behind schedule on serving documents.
We apologize for the lateness of this request.

GRANTED. By March 8, 2021, Plaintiff shall serve Defendant. The initial pretrial conference scheduled for
February 9, 2021, is ADJOURNED to April 13, 2021, at 10:20 a.m. By April 6, 2021, the parties shall submit their

joint letter and proposed case management plan.

SO ORDERED.

Dated: February 5, 2021
New York, New York

 

ANALISA TORRES
United States District Judge
